Citation Nr: 1040679	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased (compensable) rating for 
tendonitis of the right wrist.

4.  Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood.

5.  Entitlement to an increased rating for service-connected left 
knee disability, rated 10 percent disabling prior to October 17, 
2007, 100 percent disabling from October 17, 2007, to December 1, 
2008, and 30 percent disabling since December 1, 2008.

6.  Entitlement to an increased rating for radiculopathy of the 
left lower extremity, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an effective date earlier than October 17, 
2007, for eligibility for Dependents' Educational Assistance 
(DEA), pursuant to Chapter 35 of Title 38, United States Code.

8.  Entitlement to an effective date earlier than December 1, 
2008, for the award of a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1973 to October 1980 and from September 1981 to July 1994.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The evidence of record, including a June 2009 VA 
examination report, raises the issue of entitlement to 
service connection for carpal tunnel syndrome of the right 
wrist.  This matter has not been addressed by the RO.  It 
is referred to the RO for any appropriate action.

The issues of entitlement to service connection for left wrist 
and right shoulder disabilities, entitlement to increased ratings 
for radiculopathy of the left lower extremity and left knee 
disability, and entitlement to earlier effective dates for the 
awards of DEA and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part. 


FINDINGS OF FACT

1.  Throughout the period of the appeal, at no time was 
tendonitis of the right wrist manifested by dorsiflexion less 
than 15 degrees, palmar flexion limited in line with the forearm, 
or ankylosis.

2.  Throughout the appellate period, the Veteran's adjustment 
disorder with mixed anxiety and depressed mood has been 
manifested by impairment no greater than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks; 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding complex 
commands, impairment of long term memory, impaired judgment, 
impaired abstract thinking, or other symptoms of like gravity is 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tendonitis of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2010).

2.  The criteria for an initial rating in excess of 30 percent 
for adjustment disorder with mixed anxiety and depressed mood 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Regarding the issues decided herein, the provisions of the VCAA 
have been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in June 2006 and September 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case was 
less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs), private medical records and VA medical records 
have been associated with the claims file.  All appropriate 
development to obtain the Veteran's pertinent medical records has 
been completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for VA examinations in 
October 2006, August and September 2008 and June and August 2009.  
The record contains records from the Social Security 
Administration (SSA) which indicate that the Veteran had filed 
for SSA disability benefits based on: bilateral carpal tunnel 
syndrome; right torn rotator cuff; osteoarthritis of the knees; 
vision loss; and back pain with radiculopathy and difficulty 
standing and walking.  His claim was apparently still pending in 
April 2007.  While SSA records are constructively of record, the 
Board finds that the Veteran is not prejudiced by VA not 
obtaining these records prior to adjudicating his increased 
rating for tendonitis of the wrist and psychiatric disability 
claims.  There is no reasonable possibility that obtaining these 
records would aid in substantiating his claims.  Evidentiary 
development is complete.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Increased Rating - Laws and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Right Wrist

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010)

521
5
Wrist, limitation of motion of:
Majo
r
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010)

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

    
38 C.F.R. § 4.71, Plate I 

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40. "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The intent 
of the schedule is to recognize painful motion with joint or 
particular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation within 
the joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Factual Background and Analysis

Historically, the Veteran's STRs, in part, note the Veteran's 
complaints of wrist pain and a diagnosis of tendinitis in May 
1992.  He was treated with a steroid injection, and later, with 
medication.  Following service, a November 1994 VA general 
medical examination report notes the Veteran's complaints of 
occasional pain from his thumb to the radial side of the wrist.  
He denied any swelling.  He reported having steroid shots, 
medication, and using a brace.  Examination revealed no 
tenderness or swelling over the wrist.  Range of motion was full.  
Neurological examination was normal with motor strength 5/5 and 
sensory examination was intact.  Coordination was intact.  A 
November 1994 VA joints examination report notes that range of 
motion of the right wrist was from 75 degrees of flexion to 60 
degrees of extension.  X-rays studies were unremarkable.  A 
November 1994 VA peripheral nerves examination report notes that 
there was no involvement of the upper extremities.  No diagnosis 
was noted.  A February 1995 rating decision granted service 
connection for tendinitis of the right wrist, rated 0 percent 
disabling.

In May 2006, the Veteran submitted a claim for increased rating.  
He reported that he had recently been diagnosed with carpal 
tunnel syndrome and had undergone surgery.

An October 2006 VA examination report notes that the Veteran did 
not use a brace or other assistive device on his right wrist.  
The VA examiner did not note the range of motion for the right 
wrist; however, he did opine that in July 1993, the Veteran was 
treated for de Quervain tenosynovitis which is a form of 
tendonitis involving the right thumb, and is totally unrelated to 
the recently diagnosed right carpal tunnel disorder.

Private treatment records dated from 2006 to 2009 pertaining to 
the right wrist note treatment for carpal tunnel syndrome, not 
tendonitis.

A June 2009 VA peripheral nerves examination report notes that 
the majority of the Veteran's complaints pertained to carpal 
tunnel syndrome.  Range of motion testing for the right wrist 
revealed dorsiflexion from 0 to 50 degrees, palmar flexion from 0 
to 60 degrees, radial deviation from 0 to 40 degrees and ulnar 
deviation from 0 to 40 degrees.  There was no pain with range of 
motion.

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for tendinitis of the right 
wrist have not been met.   Throughout the duration of this 
appeal, there has been no competent medical evidence of the right 
wrist dorsiflexion being less than 15 degrees or palmar flexion 
limited in line with forearm as required for a compensable 
rating.   Moreover, the June 2009 VA examiner found range of 
motion was not impeded by factors such as pain.  Consequently, a 
compensable rating is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

The Board also has considered whether an increased rating would 
be warranted under an alternative diagnostic code.  However, 
there is no evidence of ankylosis so a compensable rating under 
Diagnostic Code 5214 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  (As noted above, the issue of entitlement to service 
connection for carpal tunnel syndrome has not yet been 
adjudicated and is referred to the RO.)

The Board has carefully considered the Veteran's contentions; 
however, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.   Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
Board finds the Veteran's statements regarding his right wrist to 
be less persuasive than the findings reported by the objective 
medical evidence of record.

Adjustment Disorder with Mixed Anxiety and Depressed Mood

Laws and Regulations - Specific

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2010)
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The Court has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- IV, 
which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale 
Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

80
?
?
71
If symptoms are present, they are transient and 

